TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00254-CR



                                  Antione Whittman, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 61210, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This appeal is dismissed for want of prosecution. Antione Whittman was convicted

of possession with intent to deliver a controlled substance. His ten-year prison sentence was

probated for ten years. No affidavit of indigence for appeal appears in the clerk’s record, and

the trial court noted in a March 7, 2008 docket entry that it found appellant was not indigent and

told him that he did not qualify for appointed counsel. Whittman filed a notice of appeal pro se on

April 17, 2008. A clerk’s record was filed on the deadline to file records in this case, June 9, 2008.

In response to this Court’s clerk’s notice of late reporter’s record, the reporter informed this Court

that Whittman had not paid or made arrangements to pay for the record.

               By order dated October 15, 2008, this Court set a deadline of November 7, 2008,

for Whittman to pay or make arrangements to pay for the reporter’s record. If he failed to get a

reporter’s record prepared, this appeal would be submitted on the clerk’s record and his brief would
be due December 7, 2008. The original notice was returned to sender with a forwarding address.

A notice sent to the new address was also returned to sender, this time without a forwarding address.

Whittman has not apprised this Court of his current address, has not informed this Court that he

has paid or made arrangements to pay for the reporter’s record, and has not filed a brief based on

the clerk’s record.

               We dismiss this appeal for want of prosecution.




                                              G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: February 6, 2009

Do Not Publish




                                                 2